Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after reviewing Applicant's arguments, the prior art does not teach or suggest an apparatus and method for leveling a bonding device and anvil in an assembly via a closed-loop control system that comprises an actuator that enables adjustment of an orientation between the bonding device and the anvil.
Koetting et al (US 2012/0180929), the closest prior art, discloses an ultrasonic welding system and method that comprises an ultrasonic welding horn, a controller generating control signals for inducing the welding device to form a first weld joint and a power adjusting unit that induces the ultrasonic welding controller to increase a power level output by the ultrasonic welding controller to the ultrasonic welding device. Koetting does not teach or suggest an apparatus and method for leveling a bonding device and anvil in an assembly via a closed-loop control system that comprises an actuator that enables adjustment of an orientation between the bonding device and the anvil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHEL RIVERA/Examiner, Art Unit 1746